Citation Nr: 1533434	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for a cervical spine disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for a lumbar spine disability.

3.  Whether new and material evidence has been presented to reopen a previously denied claim for a bilateral knee disability.

4.  Whether new and material evidence has been presented to reopen a previously denied claim for a right foot and ankle disability.

5.  Whether new and material evidence has been presented to reopen a previously denied claim for sinusitis with headaches.

6.  Whether new and material evidence has been presented to reopen a previously denied claim for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service connected thoracic spine disability.

10.  Entitlement to service connection for a right foot and ankle disability.

11.  Entitlement to service connection for sinusitis with headaches.

12.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1982 and from May 1985 to July 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is currently with the RO in Atlanta, Georgia.
 

The issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, a bilateral knee disability, a right foot and ankle disability, sinusitis, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1993 RO decision denied entitlement to service connection for a lumbar spine disability, a cervical spine disability, a right foot and ankle disability, sinusitis, and bilateral carpal tunnel syndrome; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  A March 2005 RO decision denied entitlement to service connection for a bilateral knee disability; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

3.  Evidence received since the February 1993 and March 2005 RO decisions is new and material, and the Veteran's claims are reopened.


CONCLUSIONS OF LAW

1.  The February 1993 and March 2005 RO decisions that denied entitlement to service connection for a lumbar spine disability, a cervical spine disability, a bilateral knee disability, a right foot and ankle disability, sinusitis, and bilateral carpal tunnel syndrome are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received since the February 1993 and March 2005 RO decisions, and the Veteran's claims for entitlement to service connection for a lumbar spine disability, a cervical spine disability, a bilateral knee disability, a right foot and ankle disability, sinusitis, and bilateral carpal tunnel syndrome are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for a cervical spine disability, a lumbar spine disability, a right foot and ankle disability, sinusitis, and bilateral carpal tunnel syndrome was denied in a February 1993 decision.  A March 2005 RO decision denied the Veteran's claim for a bilateral knee disability.  The Veteran did not appeal these decisions and they became final.  In September 2007, the Veteran submitted a request to reopen his claims.  The RO denied the Veteran's claim in a June 2008 RO decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claims for a cervical spine disability, a lumbar spine disability, a right foot and ankle disability, sinusitis, and bilateral carpal tunnel syndrome because VA examinations found no current disabilities.  However, medical records received since February 1993 show that the Veteran has been diagnosed with degenerative disc disease of the cervical and lumbar spines, bilateral pes cavus with fat pad atrophy, chronic sinusitis, and right carpal tunnel syndrome.  

The Veteran's prior claim for a bilateral knee disability was denied because he had no current left knee disability and his right knee disability was associated with a post-service injury at his job.  However, VA treatment records received since the March 2005 RO decision show a diagnosis of chondromalacia of the left knee.  

The Board finds that the evidence submitted by the Veteran since his claims were previously denied is new and material.  Accordingly, these claims are reopened.  The issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, a bilateral knee disability, a right foot and ankle disability, sinusitis with headaches, and bilateral carpal tunnel syndrome are addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for entitlement to service connection for a cervical spine disability, a lumbar spine disability, a bilateral knee disability, a right foot and ankle disability, sinusitis with headaches, and bilateral carpal tunnel syndrome are reopened.  


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a cervical spine disability, a lumbar spine disability, a bilateral knee disability, a right foot and ankle disability, sinusitis with headaches, and bilateral carpal tunnel syndrome.  The Veteran has alleged that these disabilities had onset in service or were caused or permanently aggravated by his active military service.  He has suggested that his work as an aircraft technician placed stress on his joints, causing his current disabilities.  He has also proposed that his service connected thoracic spine disability caused or permanently aggravated his other disabilities

On remand, the Veteran should be afforded VA examinations of his claimed conditions and the examiner is asked to opine whether it is at least as likely as not that these conditions either manifest during the Veteran's active military service or were caused or permanently aggravated by the Veteran's active military service.  The examiner is asked to address the Veteran's in-service complaints, as well as the physical demands of the Veteran's military occupational specialty, which required bending, twisting, and lifting.  He or she should also address whether any of the Veteran's service connected disabilities caused or permanently aggravated his claimed conditions.  

Additionally, recent VA outpatient treatment records reflect that the Veteran has participated in vocational rehabilitation training.  In Moore v. Gober, 10 Vet. App.436, 440 (1997), the United States Court of Appeals for Veterans Claims held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  Accordingly, on remand, the Veteran's vocational rehabilitation records, in particular any medical or vocational evaluations administered, should be associated with the Veteran's claims folder.

Finally, the Veteran has reported receiving workers' compensation benefits related to a right knee injury.  On remand, the RO should attempt to obtain all records related to the Veteran's workers' compensation claim and associate those records with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all available VA treatment records through the present are associated with the Veteran's claims file.

2. Associate all records related to the Veteran's participation in VA's Education and Vocational Rehabilitation Program, including any medical or vocational evaluations, with his claims folder.

3. Attempt to obtain all records related to the Veteran's workers' compensation claim for his right knee injury and associate them with his claims folder.  The RO should document its attempts to obtain these records, and if they are unavailable, a formal finding of such should be placed of record.

4. Once this is done, the RO should schedule the Veteran for a VA examination of the following conditions:

a. A cervical spine disability
b. A lumbar spine disability
c. A bilateral knee disability
d. A right foot and ankle disability
e. Sinusitis with headaches
f. Bilateral carpal tunnel syndrome  

The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

For each condition listed above, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's claimed disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include any of the Veteran's service connected disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should address the significance of any in-service complaints, as well as the likely effects of the physical demands of the Veteran's military occupational specialty.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


